UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4094


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH LEON MYERS, a/k/a Meshaw,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:12-cr-00667-TLW-1)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Leon Myers seeks to appeal the district court’s criminal judgment, as

amended in response to a motion in his criminal case. Myers’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether the district court relied on

impermissible factors in resolving the motion. Myers was informed of his right to file a

pro se supplemental brief but has not done so. The Government has declined to file a

response brief.

       Our review of the district court’s order is governed by 18 U.S.C. § 3742(a) (2012).

While that statute gives us “jurisdiction to hear challenges to the lawfulness of the

method used by the district court in making its sentencing decision,” we lack “jurisdiction

to review any part of a discretionary sentencing decision.” United States v. Davis, 679
F.3d 190, 194 (4th Cir. 2012).

       Our review of the record reveals that the district court’s ruling was not in violation

of the law. Because Myers asserts no ground upon which this court may review the

district court’s substantive ruling, and our independent review of the record pursuant to

Anders has revealed no such ground, we lack the authority to review the district court’s

amended judgment. Accordingly, we dismiss the appeal.

       This court requires that counsel inform Myers, in writing, of the right to petition

the Supreme Court of the United States for further review. If Myers requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then



                                             2
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Myers.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                         DISMISSED




                                           3